department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-6210-99 uilc internal_revenue_service national_office field_service_advice memorandum for jeff p ehrlich from district_counsel delaware-maryland cc ser dem bal attn clare brooks deborah a butler assistant chief_counsel field service cc dom fs subject bad_debt_reserve recapture this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend acquiring parent acquiring subsidiary target parent target subsidiary target parent target subsidiary date date date date date tl-n-6210-99 date year year year a b c d e f g issues whether target subsidiarie sec_1 and were required to recapture all of their bad_debt reserves in computing the sec_481 adjustments necessitated by a change in accounting_method in connection with a sec_381 transaction in what tax_year or years were the sec_481 adjustments described above to be taken into account whether sec_593 applied to the transactions in issue conclusion sec_1 yes target subsidiarie sec_1 and should have recaptured the entire balances of their bad_debt reserves for purposes of computing their sec_481 adjustments acquiring parent should have taken into account the entire increase in tax attributable to the method change and to the sec_481 adjustments in the year in which the acquisitions occurred which is year no sec_593 was not effective for the tax years in issue facts on date acquiring parent became a large_bank as defined in sec_585 at the time acquiring parent’s bad_debt_reserve was dollar_figurea acquiring parent recaptured its reserve in accordance with sec_585 beginning with its year tax_return acquiring parent was a calendar_year taxpayer tl-n-6210-99 acquiring subsidiary became a large_bank within the meaning of sec_585 on date the date it was acquired by acquiring parent acquiring subsidiary’s bad_debt_reserve at the time was dollar_figureb acquiring subsidiary recaptured its reserve in accordance with sec_585 beginning with its year tax_return acquiring subsidiary was a calendar_year taxpayer on date target parent merged into acquiring parent pursuant to the merger target subsidiary an institution described in sec_593 was merged into acquiring subsidiary the mergers constituted sec_368 mergers on date target subsidiary 1's bad_debt_reserve was dollar_figurec included in the dollar_figurec was dollar_figured which represented the balance of target subsidiary 1’s bad_debt_reserve prior to year beginning with its year tax_return target subsidiary used the method set forth in sec_585 to recapture dollar_figuree the excess of dollar_figurec over dollar_figured target subsidiary did not recapture dollar_figured prior to its merger target parent employed a date fiscal_year on date acquiring parent purchased all of the outstanding_stock of target parent in a taxable stock purchase acquiring parent did not make a sec_338 election given the lack of facts that we have received with respect to this transaction we have assumed for purposes of this memorandum that target subsidiary an institution described in sec_593 was subsequently merged into acquiring subsidiary in a sec_368 merger at the time of the merger target subsidiary had a total bad_debt_reserve of dollar_figuref included in the dollar_figuref was dollar_figureg which represented the balance of target subsidiary 2’s bad_debt_reserve prior to year target subsidiary has not recaptured any portion of its bad_debt_reserve prior to its merger target parent employed a date fiscal_year law and analysis during the taxable years in issue for the target subsidiaries a thrift institution described in sec_593 was permitted to use the reserve_method of accounting set forth in sec_593 to be eligible to use the sec_593 reserve_method of accounting a taxpayer had to be a domestic_building_and_loan_association a mutual_savings_bank or a cooperative_bank without capital stock organized and operated for mutual purposes and without profit the taxpayer also had to meet the total asset requirements of sec_7701 pursuant to sec_585 large banks as defined in sec_585 must use the specific_charge-off_method of accounting for bad_debts target subsidiaries must recapture the entire balance of their bad_debt reserves for purposes of computing their sec_481 adjustments tl-n-6210-99 sec_381 provides that the acquiring_corporation in a reorganization to which sec_368 applies shall use the method_of_accounting used by the transferor_corporation unless the acquiring_corporation and the transferor used different methods in that instance the acquiring_corporation shall use the method prescribed by regulations reg sec_1_381_c_4_-1 provides that the acquiring_corporation shall take into account the dollar balances of those accounts of the transferor_corporation which represent reserves in respect of which the transferor has taken a deduction for taxable years ending on or before the date of transfer the amount of the adjustment necessary to reflect a method change the manner in which the reserves are to be taken into account and the tax attributable to such reserves shall be determined and computed under sec_481 subject_to the rules provided in reg sec_1_381_c_4_-1 and d see also revrul_85_171 1985_2_cb_148 reg sec_1_381_c_4_-1 sets forth rules for determining the principal method_of_accounting for bad_debts when the transferor and the acquiring_corporation use different methods reg sec_1_381_c_4_-1 provides that when an acquiring_corporation must use a different method_of_accounting for an acquired_business than its transferor did the adjustments necessary to reflect such change and any resulting increase or decrease in tax are determined as if the transferor had initiated a change in method_of_accounting on the date of transfer the increase or decrease in tax shall be taken into account by the acquiring_corporation id in other words a transferor should prepare its final return using its old method_of_accounting the transferor would then compute a hypothetical tax based on the assumption that it had changed its accounting_method for its final year the acquiring_corporation would then take into account directly the increase or decrease in tax which would be imposed on a the income that would have been reported by the transferor under the new method plus b the sec_481 adjustment that would have resulted had the change actually been made by the transferor see california federal savings loan association gcm big_number i- date in this case prior to the reorganizations target subsidiarie sec_1 and maintained bad_debt reserves in accordance with sec_593 acquiring subsidiary was a large commercial bank that was required to use the sec_166 specific_charge-off_method of accounting for bad_debts the mergers of target subsidiarie sec_1 and into acquiring subsidiary were reorganizations described in sec_368 and subject_to sec_381 because acquiring subsidiary was not permitted to use the sec_593 bad_debt_reserve method a change in method_of_accounting was required pursuant to reg sec_1_381_c_4_-1 tl-n-6210-99 target subsidiarie sec_1 and were required to recapture amounts equal to their entire bad_debt_reserve balances and compute their sec_481 adjustments subject_to the rules provided in reg sec_1_381_c_4_-1 the regulations under sec_381 do not distinguish bad_debt_reserve balances by reference to the years such amounts are charged to the reserve for example reg sec_1_381_c_4_-1 does not treat bad_debt_reserve balances prior to year differently from amounts charged to reserves in year and subsequent years for the year in issue the regulations make clear that bad_debt_reserve balances are aggregated and recaptured in the year of transfer accordingly in this case target subsidiarie sec_1 and should have recaptured dollar_figurec and dollar_figuref respectively for purposes of computing their sec_481 adjustments acquiring parent was required to take any_tax increase resulting from the method change and the entire sec_481 adjustments into account in year as discussed above reg sec_1_381_c_4_-1 provides that when an acquiring_corporation must use a different method_of_accounting for an acquired_business than its transferor did the adjustments necessary to reflect such change and any resulting increase or decrease in tax are determined as if the transferor had initiated a change in method_of_accounting on the date of transfer the increase or decrease in tax shall be taken into account by the acquiring_corporation in this case the resulting tax increase attributable to the method changes and to the sec_481 adjustments should have been taken into account by acquiring parent on its year consolidated_return sec_593 is not effective for the years in issue sec_593 applies to taxable years beginning after date and thus is not effective for the tax years in issue in this case see sec_593 if sec_593 did apply in this case target subsidiarie sec_1 and would have been required to recapture only its applicable_excess_reserves as defined in sec_593 under sec_593 such reserves would have been taken into account ratably over the 6-taxable year period beginning with the first taxable_year beginning after date however as the facts indicate target subsidiary was merged on date and had a date fiscal_year similarly target subsidiary was merged on date and had a date fiscal_year in each case the target subsidiaries were merged into acquiring subsidiary prior to the end of their fiscal years that began in year because target subsidiarie sec_1 and were merged prior to their first taxable years tl-n-6210-99 beginning after date sec_593 clearly is not applicable in this case case development hazards and other considerations tl-n-6210-99 please call if you have any further questions by joel e helke chief financial institutions products branch field service william a goss cc ser
